Citation Nr: 1622023	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for left knee instability.

2. Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee. 

3. Entitlement to a disability rating in excess of 40 percent for limitation of extension of the left knee. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  

At the time the Veteran filed his appeal, he was in receipt of a 30 percent rating for traumatic arthritis with instability of the left knee, a 20 percent rating for traumatic arthritis with loss of extension of the left knee, and a 10 percent rating for traumatic arthritis with limitation of extension of the left knee.  In an August 2010 rating decision, the RO assigned the Veteran an increased rating of 40 percent for loss of extension, assigning an effective date of May 15, 2009, the date the Veteran's claim for an increased rating was received.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed a formal claim seeking a TDIU in October 2013, but withdrew that claim in August 2014.  Nevertheless, the Board finds that the record, as it currently stands, indicates that the Veteran may in fact be unemployable as a result of his service-connected left knee disability.  As such, the issue of entitlement to a TDIU has been raised pursuant to Rice.  Given, however, that the Veteran previously withdrew the issue, the Board finds that the matter must be remanded for an initial determination by the RO.  If the Veteran still desires that VA refrain from adjudicating or processing an appeal for TDIU, he should so notify the RO.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has exhibited severe instability in the left knee.

2.  For the entire period on appeal, the Veteran has exhibited flexion functionally limited to, at worst, 35 degrees.

3.  For the entire period on appeal, the Veteran has exhibited extension functionally limited to, at worst, 30 degrees.  

4.  The combined disability rating for the Veteran's service-connected left knee disability is 60 percent, which is the maximum rating for an above-the-knee amputation at the elective level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee disability based on limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).

3. The criteria for a rating in excess of 40 percent for left knee disability based on limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Currently, the Veteran is in receipt of a 30 percent rating under Diagnostic Code 5257 for instability of the left knee and a 40 percent rating under Diagnostic Code 5260 for limitation of extension of the left knee.  Prior to the September 2013 rating decision, the Veteran was also in receipt of a 10 percent rating for pain on motion.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 or 5010, and Diagnostic Code 5257, but any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

On June 2010 VA examination, the Veteran reported constant pain, pain with ambulation, difficulty sleeping, and difficulty climbing stairs.  He denied any symptoms of locking, but he reported limited range of motion.  He reported some instability due to pain, which resulted in a fall several months prior causing a fracture to the left elbow.  He reported that he used Motrin to manage his pain, which helped a little.  He denied any flare-ups and incapacitating events.  He reported that he used a knee brace.  He reported that his daily activities were affected by difficulty sleeping; difficulty climbing stairs; and interference with chores, recreation, and exercise.  He reported that he was able to walk approximately 100 yards before he needed to stop.  He reported that he was unemployed, but did not suggest that his unemployment was a result of his left knee disability.  

On physical examination, the examiner noted the Veteran ambulated with the obvious appearance of discomfort and his left knee appeared large and arthritic.  He had no tenderness or swelling around the patella or the medial or lateral aspect of the joint.  The Veteran was noted to have a 10 centimeter medial scar which was non-raised, non-tender, and non-adherent.  Range of motion findings were as follows: flexion limited to 80 degrees and extension limited to 30 degrees.  The Veteran did not have any additional limitation of motion on repetitive testing; however, he did have pain, weakness, and fatigue.  Lateral and medial stress on the knee showed no laxity of the lateral or collateral ligaments.  He had a negative anterior and posterior drawer sign, which indicated intact anterior and posterior cruciate ligaments, and McMurray's sign was negative.  March 2010 X-rays revealed severe degenerative changes, especially in the lateral tibiofemoral joint space.  

On August 2012 VA examination, the Veteran complained of pain, swelling, and giving way of the left knee.  He reported that he used a knee brace, without much benefit, but there had been no change in his left knee since his last VA examination.  He reported that he could walk about half a mile at a time, but could not run or play sports.  He reported that climbing stairs aggravated his knee pain and he had trouble getting up from chairs.  He denied the use of canes or other aids, aside from his knee brace.  He did not report any flare-ups or incapacitating episodes.  

On physical examination, range of motion measurements were as follows: flexion to 100 degrees, with pain, and extension to 20 degrees, with no evidence of pain.  While the Veteran did not have any additional, measureable limitation of motion on repetitive testing, the examiner did note that he did have less movement than normal.  Also on repetitive testing, the examiner noted that the Veteran had pain, swelling, deformity, atrophy of disuse, and interference with sitting, standing, and weight-bearing.  There was tenderness and pain to palpation on the joint line and soft tissues of the left knee.  The Veteran had normal muscle strength on extension and flexion and stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation, nor did the Veteran have any history of any tibial or fibular impairment.  The examiner noted a diagnosis of osteoarthritis of the left knee with mild varus deformity and bony enlargement of the joint.  Based on the Veteran's reports, the examiner noted that the Veteran's left knee disability interfered with his ability to drive a truck, which had been his usual occupation prior to his unemployment.  

On December 2013 VA examination, the Veteran reported that his knee symptoms had been worsening and that he now required the use of a cane to ambulate.  He reported that he could not stand, squat, or stoop and that he had constant pain.  He reported that his knee swelled up and that it gave way, which is why he used the cane.  He reported that his knee sometimes locked when he rolled over in bed and that he wore a hinge brace.  He reported that he had difficulty getting up from a sitting position and going up and down stairs.  He reported that the pain disturbed his sleep at night and that he took 800 milligrams of ibuprofen to relieve the discomfort.  He reported flare-ups causing additional pain and stiffness, which occurred in the morning and made it difficult to put pressure on the left knee.  

On physical examination, range of motion measurements were as follows: left knee flexion to 50 degrees, with pain at 35 degrees; and extension to 5 degrees, with pain at 45 degrees.  On repetitive testing, the Veteran's extension was further limited to 15 degrees.  Also on repetitive testing, the Veteran was noted to have weakened movement, pain on movement, and interference with sitting.  There was tenderness to palpation and pain along the joint line and soft tissues of the left knee.  Muscle strength was mildly diminished with flexion and extension, but stability testing was normal.  There was no evidence of patellar subluxation or dislocation or any tibial or fibular impairment.  The Veteran's left leg was measured to be 3 centimeters shorter than his right leg and he was noted to have a history of a meniscal tear in the left knee, as well as symptoms of frequent episodes of joint pain and joint effusion.  The examiner noted that the Veteran's left knee disability was not so severe that he would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's ability to work was impacted in that he had limited motion in his left knee and pain with walking, standing, using stairs, and getting up from a seated position.  The examiner noted that these limitations would impact his ability to do physical activities and sedentary work.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his left knee disability.  These records provide no indication that the Veteran's left knee symptomatology is worse than what is reflected in the VA examination reports of record. 

At the outset, the Board notes that the Veteran is currently in receipt of the maximum schedular rating for instability under Diagnostic Code 5257, which was effective March 1991, and an increased rating cannot be assigned.  Entitlement to an increased rating based on an extra-schedular basis is addressed below.  

Additionally, the Board notes that the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion.  In this regard, examinations have consistently shown flexion to at least 50 degrees.  At his last examination, he exhibited pain at 35 degrees of flexion.  Even assuming 35 degrees represents the level at which the knee is functionally impaired, to warrant a rating in excess of 10 percent there must be flexion limited to 30 degrees or less.  Consequently, even when functional loss due to pain and weakened movement is taken into account, a rating in excess of 10 percent for limitation of extension is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

With respect to limitation of extension, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent.  The medical evidence of record prior to December 2013 shows that the Veteran's symptoms waxed and waned, but at no time was his extension limited to more than 30 degrees, even when functional impairment due to factors such as pain and weakened movement are taken into account.  The Veteran, at his December 10, 2013 VA examination, demonstrated actual limitation of extension to just 5 degrees, with complaints of pain at 45 degrees.  In other words, the Veteran reported experiencing pain throughout the entire range of motion.  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

In the case of the December 2013 examination, the Veteran reported pain throughout the range of motion, but nevertheless was able to extend the knee to 5 degrees.  The Board has taken into account the pain and weakened movement demonstrated by the Veteran, as well as other factors such as fatigability, but finds that those factors do not even remotely cause functional impairment in extension to the extent that the Veteran is able to actively extend the knee normally, and yet, functionally, is barely able to extend the knee.  The Board consequently finds that the Veteran's report of pain through the range of extension does not appropriately serve as an indicator of functional loss in this case.  Instead, the more probative evidence of functional impairment consists of the examinations showing active extension in most cases limited to at most 20 degrees, with pain and weakened movement which does not, from the evidence, severely impede the ability to extend the knee.  Based on the demonstrably significant range of extension retained in the knee, the Board finds that the functional impairment is not equivalent to restriction of extension to 45 degrees.  Therefore, the Board finds that an evaluation in excess of 40 percent for limitation of extension of the left knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

The Board notes in passing that the "amputation rule" of 38 C.F.R. § 4.68 is applicable to this case.  The Veteran's sole service-connected disability is his left knee, which is assigned separate ratings.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2015).  In this case, as it is the Veteran's knee that is affected by his service-connected disabilities, a 60 percent combined disability rating is the maximum allowable under the "amputation rule," regardless of the individual ratings assigned for his instability, limitation of flexion, and limitation of extension.  38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5257, 5260, 5261 (providing that amputation of the middle or lower thirds of the leg; or thigh amputation recommended with defective stump, all warrant a 60 percent rating) (2015).  The Veteran's separately rated knee disorders combine to a 60 percent rating.  Thus, even were the Veteran entitled to a higher rating for limitation of flexion or extension, he would be barred from receiving financial benefits at a level higher than the 60 percent combined level.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's left knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's left knee disability is in excess of that contemplated by the assigned ratings.  While the Veteran is at the maximum allowable rating according to the law, the Board finds that this rating is more than sufficient.  Specifically, the VA examination reports of record have consistently shown no objective findings of instability, regardless of the Veteran's subjective complaints, which suggests to the Board that the Veteran may be currently over rated for instability.  Further, his limitation of motion and associated symptoms, including pain, are squarely contemplated for within the schedular criteria of his current ratings.  Additionally, the evidence does not show frequent hospitalizations or inpatient treatment.  While there is an indication that his left knee disability interferes with his ability to work, entitlement to a TDIU is addressed separately below, and there is no indication that while he was employed he experienced marked interference with employment due to the left knee disability.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board again notes that the Veteran is receiving the maximum combined rating allowable by the "amputation rule", and that the provisions of 38 C.F.R. § 3.321 are subject to 38 C.F.R. § 4.68.  In other words, even were the Veteran entitled to an extraschedular evaluation for his knee disorder, it still would not result in any greater degree of compensation received by him.


ORDER

Entitlement to a disability rating in excess of 30 percent for left knee instability is denied. 

Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee is denied. 

Entitlement to a disability rating of 40 percent for limitation of extension of the left knee is denied. 


REMAND

In this case, the evidence suggests that the Veteran is unable to maintain substantially gainful employment as a result of his service-connected left knee disability.  In this regard, the Board notes that the Veteran has submitted statements that his left knee symptoms interfere with his ability to work.  Further at the December 2013 VA examination, it was noted that the Veteran's left knee disability would impact his ability to do physical activity and sedentary work.  Therefore the Board finds that a TDIU claim has been raised in this case, and the issue is remanded to the AOJ for proper development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with 38 U.S.C.A. § 5103(a) notice as to a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he complete and return the form.

2.  After undertaking any other development deemed appropriate, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remain is denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


